Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on April 14, 2022.  Application No. 17/050,393, is a 371 of PCT/US2019/029219, filed April 25, 2019, and claims the benefit of U.S. Provisional Application No. 62/662,574, filed April 25, 2018.  In a preliminary amendment filed October 23, 2020, Applicant cancelled claims 2, 7, 10-17, and 30.  Claims 1, 3-6, 8, 9, and 18-29 are pending.  
Election/Restrictions
Applicant’s elections without traverse of the invention of Group I and the compound species of DRAinh-A270, in the reply filed on April 14, 2022, are acknowledged.
Claims 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on April 14, 2022.
Claims 1, 3, 4, 6, 8, 9, and 29 are examined below. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The proviso of claim 1 is vague, ambiguous, unconventional in the art.  The proviso reads as follows: 
provided that when R2 is carboxyethyl, R1 is substituted benzyl, or when R2 is carboxymethyl, R3 and R4 are each methyl, R1 is not benzyl.
(Emphasis added.)  As presently construed it is unclear whether R1 can be a benzyl moiety or not, under the recited conditions.  For example it is unclear whether the elected species depicted as follows: 

    PNG
    media_image1.png
    193
    341
    media_image1.png
    Greyscale
,
is excluded from the scope of the claims because of the proviso?  The elected species would read on formula (I) of claim 1 wherein formula (I), R2 is a carboxymethyl (or carboxyethyl?), R1 is a substituted benzyl, R3 and R4 are each methyl.  In the elected species is R1 not benzyl?

Moreover, claims 9 and 29 recite compounds (the elected species as well as similar derivatives) which are excluded by the proviso of claim 1.  Accordingly, there is insufficient antecedent basis for these compounds in the claims.
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nagorichna 43(1) Chem. Nat. Compounds, 10-14 (2007) (citing the CAS Abstract).  The CAS Abstract for Nagorichna discloses the following compound and pharmaceutical composition thereof: 

    PNG
    media_image2.png
    198
    351
    media_image2.png
    Greyscale

(Nagorichna, citing the CAS Abstract for the compound depicted above.  Pharmaceutical compositions (as presently construed) are also disclosed as a derivative of coumarin which includes Warfarin a known anticoagulant.)  This compound reads on a compound of Formula (I), wherein Formula (I), R1 is an alkyl (methyl); R2 is a carboxyalkyl; and R3 and R4 are methyl.

Claims 1, 3, 4, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Moir et al., WO 2010/056914 A1.  Moir discloses the following compounds and pharmaceutical compositions thereof:

    PNG
    media_image3.png
    246
    506
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    210
    441
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    213
    539
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    216
    514
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    213
    506
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    210
    506
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    213
    509
    media_image9.png
    Greyscale

(Moir et al., WO ‘914, p. 3-5 (citing the CAS Abstract for the compound depicted above); see Id., p. 5-6, for pharmaceutical compositions (as presently construed) of the compounds disclosed therein.)  These compound read on compounds of Formula (I), wherein Formula (I), R1 is an optionally substituted arylalkyl; R2 is a carboxyalkyl; and R3 and R4 are methyl.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Medina-Franco et al., 15(2) Molecular Diversity 293-304 (2011) (citing the CAS Abstract).  The CAS Abstract for Medina-Franco discloses the following compound and pharmaceutical compositions thereof:

    PNG
    media_image10.png
    198
    423
    media_image10.png
    Greyscale

(Medina-Franco et al., citing the CAS Abstract for the compound depicted above; Pharmaceutical compositions (as presently construed) were prepared as DNA methyltransferase inhibitors.)  This compound reads on a compound of Formula (I), wherein Formula (I), R1 and R2 is are carboxyalkyl; and R3 and R4 are methyl.

Claims 1 and 6 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Li et al., 55(24) J. Med. Chem. 10896-10908 (2012) (citing the CAS Abstract).  The CAS Abstract for Li discloses the following compounds and pharmaceutical compositions thereof:

    PNG
    media_image11.png
    213
    475
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    213
    539
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    441
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    444
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    213
    478
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    213
    576
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    213
    506
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    456
    280
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    269
    474
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    213
    571
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    269
    571
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    291
    573
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    274
    609
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    273
    606
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    310
    639
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    274
    609
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    273
    606
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    266
    540
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    266
    605
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    269
    571
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    266
    604
    media_image31.png
    Greyscale

(Li et al., citing the CAS Abstract for the compounds depicted above; pharmaceutical compositions (as presently construed) are also disclosed as antibacterials.)  These compounds read on compounds of Formula (I), wherein Formula (I), R1 is an optionally substituted arylalkyl, heteroarylalkyl, or alkenyl; R2 is a carboxyalkyl; and R3 and R4 are alkyl.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lindh et al., 55(2) J. Chem. Info. & Modeling, 343-353 (2015) (citing the CAS Abstract).  The CAS Abstract for Lindh discloses the following compound and pharmaceutical compositions thereof:

    PNG
    media_image32.png
    218
    533
    media_image32.png
    Greyscale


(Lindh, citing the CAS Abstract for the compound depicted above; pharmaceutical compositions (as presently construed) are also disclosed for viral screening.)  This  compound reads on a compound of Formula (I), wherein Formula (I), R1 is an optionally substituted heteroarylalkyl; R2 is a carboxyalkyl; and R3 and R4 are methyl.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marzaro et al., 19(3) Molecular Diversity, 551-561 (2015) (citing the CAS Abstract).  The CAS Abstract for Marzaro discloses the following compounds and pharmaceutical compositions thereof:

    PNG
    media_image33.png
    198
    351
    media_image33.png
    Greyscale

    PNG
    media_image34.png
    200
    384
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    200
    474
    media_image35.png
    Greyscale

(Marzaro et al., citing the CAS Abstract for the compounds depicted above; pharmaceutical compositions (as presently construed) are disclosed as DNA interaction inhibitors.)  These compounds read on compounds of Formula (I), wherein Formula (I), R1 is an alkyl or alkoxy; R2 is a carboxyalkyl; and R3 and R4 are methyl.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kahremany 83(5) ChemPlusChem 320-333 (2018) (published online March 8, 2018).  Kahremany et al. discloses the following compounds and pharmaceutical compositions thereof:

    PNG
    media_image36.png
    123
    260
    media_image36.png
    Greyscale

(Kahremany et al. p. 322, Fig. 3, Compound SKT716764; Id., p. 320, Abstract, pharmaceutical compositions were prepared to treat oxidative-stress-related diseases.)  This compound reads on a compound of Formula (I), wherein Formula (I), R1 and R2 are carboxyalkyl; and R3 and R4 are methyl.
Conclusion
	No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625